USCA11 Case: 20-14514      Date Filed: 03/28/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14514
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DONALD BROOMFIELD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:14-cr-00156-TJC-PDB-1
                   ____________________
USCA11 Case: 20-14514         Date Filed: 03/28/2022     Page: 2 of 3




2                       Opinion of the Court                 20-14514


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       Donald Broomfield, a federal prisoner, appeals pro se the de-
nial of his motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A). The district court ruled that Broomfield failed to
identify extraordinary and compelling reasons for early release,
U.S.S.G. § 1B1.13, and, in the alternative, that the statutory sen-
tencing factors weighed against granting his motion, 18 U.S.C.
§ 3553(a). We affirm.
       We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. at 911 (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)). A district “court may not modify a
term of imprisonment once it has been imposed” except in speci-
fied circumstances. 18 U.S.C. § 3582(c). Section 3582(c), as
amended by the First Step Act, gives a district court discretion to
“reduce the term of imprisonment . . . after considering the factors
set forth in section 3553(a) to the extent that they are applicable” if
a reduction is warranted for “extraordinary and compelling rea-
sons” and “is consistent with applicable policy statements issued by
the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). A district
USCA11 Case: 20-14514        Date Filed: 03/28/2022     Page: 3 of 3




20-14514               Opinion of the Court                        3

court may deny a motion to reduce for lack of “extraordinary and
compelling reasons” or because relief is inappropriate based on the
statutory sentencing factors. United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021).
        We need not address Broomfield’s argument that the stat-
utory sentencing factors weighed in favor of a sentence reduction
because we can affirm on the alternative ground that he failed to
establish an extraordinary and compelling reason to justify an early
release. Broomfield argued that his hypertension, hyperlipidemia,
and obesity increased his risk of medical complications from
COVID-19. But Broomfield’s “risk scoring” was “minimum,” he
had a level 1 medical status for “healthy or simple chronic care,”
and he refused to take medications that had proved effective for
controlling his blood pressure or to comply with his doctors’ advice
to watch his diet and to exercise. The district court found “no evi-
dence that any of [Broomfield’s] conditions impair[ed] his ability to
function or . . . pose[d] an imminent risk to his health” and that
measures “implemented . . . to mitigate the spread of Covid-19”
“appear[ed] to be working at [his] facility.” See Harris, 989 F.3d at
912; U.S.S.G. § 1B1.13 cmt. n.1. “[D]istrict courts may not reduce a
sentence under Section 3582(c)(1)(A) unless a reduction would be
consistent with 1B1.13.” United States v. Bryant, 996 F.3d 1243,
1262 (11th Cir. 2021). We cannot say that the district court abused
its discretion when it denied Broomfield’s motion.
       We AFFIRM the denial of Broomfield’s motion for compas-
sionate release.